Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       1 of1 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       2 of2 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       3 of3 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       4 of4 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       5 of5 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       6 of6 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       7 of7 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       8 of8 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       9 of9 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       10 10
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       11 11
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       12 12
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       13 13
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       14 14
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       15 15
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       16 16
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       17 17
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       18 18
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       19 19
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       20 20
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       21 21
                                                          of 22
                                                             of 22
Case
  Case
     3:19-cv-00014-JMM
        3:02-at-06000 Document
                        Document
                               4 1
                                 Filed
                                     Filed
                                        01/04/19
                                           01/04/19
                                                  Page
                                                    Page
                                                       22 22
                                                          of 22
                                                             of 22
